                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        ADTRADER, INC., ET AL.,                         Case No.17-cv-07082-BLF (VKD)
                                                         Plaintiffs,
                                   9
                                                                                            ORDER RE SEPTEMBER 18, 2018
                                                  v.                                        JOINT DISCOVERY DISPUTE
                                  10
                                                                                            LETTER
                                  11        GOOGLE LLC,
                                                                                            Re: Dkt. Nos. 75-3, 75-4
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Plaintiff AdTrader, Inc. (“AdTrader”) challenges defendant Google LLC’s (“Google”)

                                  15   confidentiality designation for a portion of Google’s response to AdTrader’s Interrogatory No. 5.

                                  16   Dkt. No. 75-4. Google moves to maintain the confidentiality designation. The Court finds this

                                  17   matter suitable for decision without a hearing.

                                  18            Having considered the submissions of the parties, the Court grants Google’s request to

                                  19   maintain the confidentiality designation for its response to Interrogatory No. 5 and denies

                                  20   AdTrader’s request to de-designate the response.

                                  21   I.       BACKGROUND
                                  22            Using Google’s Ad Exchange (“AdX”) service, website publishers sell advertising space

                                  23   on their webpages in exchange for a share of the revenue advertisers pay to Google, and

                                  24   advertisers buy space to display their advertising online. Dkt. No. 72 ¶ 1. Intermediary

                                  25   companies may facilitate publishers’ and advertisers’ use of the AdX service. Network Partner

                                  26   Managers (“NPMs”) assist publishers, and advertising agencies assist advertisers. Id. ¶¶ 25-26.

                                  27            AdTrader was both a publisher and an NPM on behalf of other publishers, as well as an

                                  28   advertising agency on behalf of advertisers. Id. ¶¶ 47-49. Google terminated AdTrader’s
                                   1   publisher-side NPM account after notifying AdTrader that all of the advertising impressions on

                                   2   AdTrader’s websites were invalid. Id. ¶ 63. As a result, Google allegedly advised that it was

                                   3   withholding all revenue associated with those impressions and would refund that revenue to the

                                   4   affected advertisers. In its role as advertising agency on behalf of those affected advertisers,

                                   5   AdTrader says it should have received the refunded revenue, but that Google did not refund the

                                   6   revenue. Id. ¶¶ 76-84.

                                   7          AdTrader asserts individual claims for breach of contract, breach of the implied covenant

                                   8   of good faith and fair dealing, intentional interference with contract, and declaratory relief.

                                   9   AdTrader also asserts claims on behalf of a putative class of AdX advertisers.

                                  10          AdTrader’s Interrogatory No. 5 to Google asks:

                                  11                  If YOU contend that any of the websites registered to PLAINTIFF’s
                                                      AdX account engaged in invalid activity or violated YOUR policies,
                                  12                  state the date of such invalid activity or non-compliance with YOUR
Northern District of California
 United States District Court




                                                      policies, DESCRIBE the nature of each such invalid activity or
                                  13                  policy violation, and IDENTIFY the specific website on which the
                                                      invalid activity or policy violation took place.
                                  14
                                       Dkt. No. 75-5. In response, Google identified specific publisher websites managed by AdTrader
                                  15
                                       that it contends were responsible for invalid activity and policy violations, and explained the
                                  16
                                       nature of the invalid activity and violations. It designated this response “Confidential” under the
                                  17
                                       protective order, which means that AdTrader may see the response but may not disclose it to non-
                                  18
                                       parties, including the AdTrader client websites identified in the response. See Dkt. No. 66, sec.
                                  19
                                       7.2.
                                  20
                                              According to Google, fraudulent advertising is “a large and complex problem that
                                  21
                                       seriously affects online advertising by creating lucrative business opportunities for unethical
                                  22
                                       actors.” Dkt. No. 75-4 at 2. Google says that it has implemented systems and procedures to detect
                                  23
                                       such fraud, and it argues that disclosure of its response to Interrogatory No. 5 would expose
                                  24
                                       important information about those systems and procedures. Id. In particular, Google contends
                                  25
                                       that if its interrogatory response is disclosed to certain AdTrader clients, the alleged fraudsters
                                  26
                                       with learn details of which fraudulent activity was detected and which was not, which will then
                                  27
                                       allow them to evade detection in the future. Google further observes that without a confidentiality
                                  28
                                                                                          2
                                   1   designation, the interrogatory responses are subject to public disclosure, which will assist other

                                   2   would-be fraudsters in successfully perpetuating advertising fraud. Id. at 3.

                                   3          AdTrader argues that Google’s response to Interrogatory No. 5 does not contain the kind of

                                   4   commercially sensitive information that qualifies for a “Confidential” designation under the

                                   5   protective order. AdTrader observes that there has been extensive public reporting about

                                   6   advertisers who have engaged in fraud, and therefore, there is no meaningful risk that Google’s

                                   7   fraud detection systems will be compromised by the disclosure of the information in Interrogatory

                                   8   No. 5. However, AdTrader’s primary concern appears to be that the “Confidential” designation

                                   9   prevents it from testing Google’s claim that it terminated AdTrader’s AdX account due to the

                                  10   fraudulent activity of particular AdTrader clients. Id. at 5. AdTrader argues that it is effectively

                                  11   precluded from developing evidence from these clients to challenge Google’s grounds for

                                  12   termination.
Northern District of California
 United States District Court




                                  13   II.    DISCUSSION
                                  14          Generally, the public may access litigation documents and information produced during

                                  15   discovery unless the party opposing disclosure shows good cause for a protective order. In re

                                  16   Roman Catholic Archbishop of Portland in Oregon v. Various Tort Claimants, 661 F.3d 417, 424

                                  17   (9th Cir. 2011); Muench Photography, Inc. v. Pearson Education, Inc., Case No. 12-cv-01927

                                  18   WHO, 2013 WL 4475900 at *3 (N.D. Cal. Aug. 15, 2013). The parties have stipulated to, and the

                                  19   Court has entered, a protective order in this case which permits the parties to designate certain

                                  20   materials as “Confidential,” preventing their public disclosure. See Dkt. No. 66, sec. 2.2. A party

                                  21   may challenge any such designation made by another party, as AdTrader does here. Id., sec. 6.

                                  22          In addressing the parties’ dispute, the Court first considers whether Google has shown it

                                  23   will suffer particularized harm or prejudice from disclosure of the information in its interrogatory

                                  24   response to AdTrader’s clients and to the public. See In re Roman Catholic Archbishop, 661 F.3d

                                  25   at 424. The Court concludes that Google has described with specificity the harm it expects to

                                  26   suffer if its response to Interrogatory No. 5 is disclosed to the specific AdTrader clients referenced

                                  27   in the response or to the general public. See Dkt. No. 75-4 at 2-3. The fact that there has been

                                  28   public reporting and discussion of advertising fraud by specific companies does not answer
                                                                                         3
                                   1   Google’s concern, which is that the interrogatory response reveals information about Google’s

                                   2   own fraud detection activities, including what Google knows and what it does not know about

                                   3   particular non-parties’ potentially fraudulent activities, which in turn reveals to potential

                                   4   perpetrators of advertising fraud the limitations of Google’s fraud detection systems and

                                   5   procedures.

                                   6             The Court next considers whether Google’s private interest in protecting its interrogatory

                                   7   response from disclosure outweigh the public’s interest in disclosure. See In re Roman Catholic

                                   8   Archbishop, 661 F.3d at 424 and n.5 (citing seven factors for consideration). Here, the public has

                                   9   no substantial interest in knowing particular information about Google’s fraud detection

                                  10   procedures and systems (save those members of the public who might be interested in evading

                                  11   detection), and AdTrader has not articulated any such interest. AdTrader has identified no issue of

                                  12   public health and safety or of other importance to the public that is implicated by this particular
Northern District of California
 United States District Court




                                  13   interrogatory response. See id. (describing factors four and seven). The most critical factor, in the

                                  14   Court’s view, is whether AdTrader’s prosecution of this action will be impaired if it is not able to

                                  15   share Google’s interrogatory response with particular clients. See id. (describing factors two and

                                  16   five).1

                                  17             The Court disagrees that AdTrader’s investigation efforts will be prejudiced if it is not able

                                  18   to share the confidential portion of Google’s interrogatory response with AdTrader’s clients.

                                  19   Google’s designation of its interrogatory response gives AdTrader itself access to the information

                                  20   Google has provided. As Google acknowledges, AdTrader may conduct whatever investigation of

                                  21   those matters that it requires, so long as it does not reveal the content of Google’s interrogatory

                                  22   response to a non-party. For example, AdTrader may ask specific clients about particular

                                  23   advertising activity and practices, but may not reveal Google’s contentions about those activities

                                  24   and practices or that Google has identified those activities and practices to AdTrader in response

                                  25   to Interrogatory No. 5. Similarly, AdTrader may ask its clients about publicly reported fraudulent

                                  26   advertising activity.

                                  27
                                       1
                                  28    None of the remaining factors bears on this dispute. No privacy interests are at stake. Disclosure
                                       of the information will not cause any party embarrassment. Google is not a public entity.
                                                                                        4
                                   1          Having considered the private and public interests identified above, the Court finds that the

                                   2   applicable factors favor protecting the information Google has redacted from its response to

                                   3   Interrogatory No. 5. See Dkt. No. 75-5.

                                   4   III.   CONCLUSION
                                   5          Google has shown good cause for maintaining the confidentiality of the designated portion

                                   6   of its response to AdTrader’s Interrogatory No. 5. Accordingly, the Court grants Google’s request

                                   7   to maintain the confidentiality designation for its response to Interrogatory No. 5 and denies

                                   8   AdTrader’s request to de-designate the response.

                                   9          IT IS SO ORDERED.

                                  10   Dated: October 30, 2018

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                    VIRGINIA K. DEMARCHI
                                  13                                                                United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
